DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11-12, 15-17, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean et al. (USPGPUB 2014/0278510) and further in view of Daya et al. (USPGPUB 2012/0101630).
Regarding claim 1, McLean et al. disclose a programmable medication dispenser, comprising:
a processor (130) configured to receive a prescribed dosing schedule from a medical provider for dispensing medication from the programmable medication dispenser to a patient via a network-based control system (see paragraph [0086]);
a memory (128) configured to store the prescribed dosing schedule (see paragraph [0086]); 
a housing (706);
a biometric verification module (742) configured to verify an identity of the patient (see paragraph [0086]); 
a receptacle (704) having a plurality of compartments (736,738) for storing the medication; and 
a gate (see paragraph [0085]) for dispensing the medication from one of the plurality of compartments, wherein the processor
executes instructions to dispense the medication from the programmable medication dispenser to the patient according to the prescribed dosing schedule by controlling the biometric verification module, the receptacle and the gate (see paragraph [0085]),
generates information based on at least one interaction between the programmable medication dispenser and the patient (see paragraph [0057]), and
transmits the information to at least one of a database (119), a remote operations center, and the medical provider via the network-based control system, the database storing the information and being accessible to the medical provider (see paragraph [0056]).
However, they do not disclose a processor which transmits the information to at least one of a cloud-based database. Daya et al. disclose a processor which transmits the information to at least one of a cloud-based database (see paragraph [0350]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the dispenser disclosed by McLean et al. by including a processor which transmits the information to at least one of a cloud-based database, as disclosed by Daya et al., for the purpose of providing a cloud-based database to store information (see paragraph [0350]).
	Regarding claim 2, McLean et al. disclose the programmable medication dispenser of claim 1, wherein the processor
alerts the patient of an imminent dispensing event of the medication from one of the plurality of compartments according to the prescribed dosing schedule (see paragraph [0059]);
prompts the patient to submit biometric data to the biometric verification module to verify the identity of the patient (see paragraph [0059]);
determines whether the patient is authorized to use the programmable medication dispenser based on a biometric verification module result (see paragraph [0059]); and
controls the gate for dispensing the medication from one of the plurality of compartments based on the determination (see paragraph [0085]).
	Regarding claim 3, McLean et al. disclose the programmable medication dispenser of claim 1, wherein the processor
alerts the patient of an imminent dispensing event of the medication from one of the plurality of compartments according to the prescribed dosing schedule (see paragraph [0059]);
prompts the patient to submit biometric data to the biometric verification module to verify the identity of the patient (see paragraph [0059]);
determines whether the patient is authorized to use the programmable medication dispenser based on a biometric verification module result (see paragraph [0059]);
controls the gate for dispensing the medication from one of the plurality of compartments to dispense the medication to the patient when the biometric verification module result indicates the patient is authorized to use the programmable medication dispenser (see paragraph [0085]); and
transmits dispensing transaction information to the database (119) indicating the patient received the medication according to the prescribed dosing schedule via the network-based control system (see paragraph [0056]).
However, they do not disclose a processor which transmits dispensing transaction information to the cloud-based database. Daya et al. disclose a processor which transmits dispensing transaction information to the cloud-based database (see paragraphs [0295] and [0350]). Therefore, it would have been obvious to a person of 
	Regarding claim 11, McLean et al. disclose the programmable medication dispenser of claim 1, wherein the biometric verification module is one of a thumbprint recognition device (see paragraph [0039]), a blood analyzer and a retina scan.
	Regarding claim 12, McLean et al. disclose the programmable medication dispenser of claim 1 further comprising:
a hopper (702) having a hopper dispensing gate (732) to load the medication into the receptacle having the plurality of compartments for storing the medication;
a funnel (734), wherein
the processor
controls to actuate the receptacle forward a width of one of the plurality of compartments and controls the hopper dispensing gate to open such that the medication is released from the hopper and passes through the hopper dispensing gate and the funnel into one of the plurality of compartments (see paragraph [0085]).
Furthermore, Guldan discloses a programmable medication dispenser further comprising:
a hopper having a hopper dispensing gate to load the medication into the receptacle (see paragraph [0068]); 
a stepper motor (f); 
a drive shaft (g); and 
a funnel (e), wherein
the stepper motor is coupled to the receptacle via the drive shaft (see Figure 2), and 
the processor
controls the stepper motor to actuate the receptacle forward a width of one compartment (see paragraph [0068]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the dispenser disclosed by McLean et al. by including the above noted components, as disclosed by Daya et al., for the purpose of providing a motor in a safe lock box to dispense medication (see abstract and paragraph [0068]).
	Regarding claim 15, McLean et al. disclose a method for securely dispensing medication to a patient using a programmable medication dispenser and for mitigating a risk of diversion of the medication to an unauthorized user comprising the steps of:
receiving, by a processor of the programmable medication dispenser, a prescribed dosing schedule from a medical provider for dispensing medication from the programmable medication dispenser to a patient via a network-based control system (see paragraph [0086]);
storing the prescribed dosing schedule in a memory of the programmable medication dispenser (see paragraph [0086]);
executing instructions by the processor to dispense the medication from the programmable medication dispenser to the patient according to the prescribed 
generating information based on at least one interaction between the programmable medication dispenser and the patient (see paragraph [0057]); and
transmitting the information to at least one of a cloud-based database, a remote operations center, and the medical provider via the network-based control system, the database storing the information and being accessible to the medical provider (see paragraph [0056]).
However, they do not disclose transmitting the information to at least one of a cloud-based database. Daya et al. disclose transmitting the information to at least one of a cloud-based database (see paragraph [0350]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by McLean et al. by transmitting the information to at least one of a cloud-based database, as disclosed by Daya et al., for the purpose of providing a cloud-based database to store information (see paragraph [0350]).
	Regarding claim 16, McLean et al. disclose the method of claim 15, further comprising
alerting, by the processor, the patient of an imminent dispensing event of the medication, according to the prescribed dosing schedule, from one of the plurality 
prompting, by the processor, the patient to submit biometric data to the biometric verification module of the programmable medication dispenser to verify the identity of the patient (see paragraph [0059]);
determining, by the processor, whether the patient is authorized to use the programmable medication dispenser based on a biometric verification module result (see paragraph [0059]); and
controlling, by the processor, the gate of the programmable medication dispenser for dispensing the medication from one of the plurality of compartments of the receptacle based on the determination (see paragraph [0085]).
	Regarding claim 17, McLean et al. disclose the method of claim 15, further comprising:
alerting, by the processor, the patient of an imminent dispensing event of the medication, according to the prescribed dosing schedule, from one of the plurality of compartments of the receptacle of the programmable medication dispenser for storing the medication (see paragraph [0059]);
prompting, by the processor, the patient to submit biometric data to the biometric verification module of the programmable medication dispenser to verify the identity of the patient (see paragraph [0059]);
determining, by the processor, whether the patient is authorized to use the programmable medication dispenser based on a biometric verification module result (see paragraph [0059]);
controlling, by the processor, the gate of the programmable medication dispenser for dispensing the medication from one of the plurality of compartments of the receptacle to the patient when the biometric verification result indicates the patient is authorized to use the programmable medication dispenser (see paragraph [0085]); and
transmitting, by the processor, dispensing transaction information to the database indicating the patient received the medication according to the prescribed dosing schedule via the network-based control system (see paragraph [0056]).
However, they do not disclose transmitting, by the processor, dispensing transaction information to the cloud-based database. Daya et al. disclose transmitting, by the processor, dispensing transaction information to the cloud-based database (see paragraphs [0295] and [0350]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by McLean et al. by transmitting, by the processor, dispensing transaction information to the cloud-based database, as disclosed by Daya et al., for the purpose of providing a cloud-based database to store information (see paragraph [0350]).
	Regarding claim 24, McLean et al. disclose a system for securely dispensing medication to a patient and for mitigating the risk of diversion of the medication to an unauthorized user, comprising
a network-based control system (see paragraph [0043]); and
a programmable medication dispenser (700) in communication with the network-based control system, the programmable medication dispenser having a
a processor (130) configured to receive a prescribed dosing schedule from a medical provider for dispensing the medication from the programmable medication dispenser to a patient via the network-based control system (see paragraph [0086]),
a memory (128) configured to store the prescribed dosing schedule (see paragraph [0086]), 
a housing (702),
a biometric verification module (742) configured to verify an identity of the patient (see paragraph [0086]), 
a receptacle having a plurality of compartments (732,736) for storing the medication, and 
a gate (see paragraph [0085]) for dispensing the medication from one of the plurality of compartments, 
wherein the processor
executes instructions to dispense the medication from the programmable medication dispenser to the patient according to the prescribed dosing schedule by controlling the biometric verification module, the receptacle and the gate (see paragraph [0085]),
generates information based on at least one interaction between the programmable medication dispenser and the patient (see paragraph [0057]), and
transmits the information to at least one of a database (119), a remote operations center, and the medical provider via the network-based control 
However, they do not disclose a processor which transmits the information to at least one of a cloud-based database. Daya et al. disclose a processor which transmits the information to at least one of a cloud-based database (see paragraph [0350]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by McLean et al. by including a processor which transmits the information to at least one of a cloud-based database, as disclosed by Daya et al., for the purpose of providing a cloud-based database to store information (see paragraph [0350]).
	Regarding claim 25, McLean et al. in view of Daya et al. disclose the system of claim 24. Furthermore, Daya et al. disclose a system wherein the system is implemented in a cloud-based environment and provides centralized, cloud-based monitoring and control of a network of programmable medication dispensers (see paragraph [0350]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by McLean et al. by including a system wherein the system is implemented in a cloud-based environment and provides centralized, cloud-based monitoring and control of a network of programmable medication dispensers, as disclosed by Daya et al., for the purpose of providing a cloud-based database to store information (see paragraph [0350]).
	Regarding claim 26, McLean et al. disclose the system of claim 24, wherein the processor
alerts the patient of an imminent dispensing event of the medication from one of the plurality of compartments according to the prescribed dosing schedule (see paragraph [0059]);
prompts the patient to submit biometric data to the biometric verification module to verify the identity of the patient (see paragraph [0059]);
determines whether the patient is authorized to use the programmable medication dispenser based on a biometric verification module result (see paragraph [0059]); and
controls the gate for dispensing the medication from one of the plurality of compartments based on the determination (see paragraph [0085]).
	Regarding claim 27, McLean et al. disclose the system of claim 24, wherein the processor
alerts the patient of an imminent dispensing event of the medication from one of the plurality of compartments according to the prescribed dosing schedule (see paragraph [0059]);
prompts the patient to submit biometric data to the biometric verification module to verify the identity of the patient (see paragraph [0059]);
determines whether the patient is authorized to use the programmable medication dispenser based on a biometric verification module result (see paragraph [0059]);
controls the gate for dispensing the medication from one of the plurality of compartments to dispense the medication to the patient when the biometric 
transmits dispensing transaction information to the database (119) indicating the patient received the medication according to the prescribed dosing schedule via the network-based control system (see paragraph [0056]).
However, they do not disclose a processor which transmits dispensing transaction information to the cloud-based database. Daya et al. disclose a processor which transmits dispensing transaction information to the cloud-based database (see paragraphs [0295] and [0350]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the dispenser disclosed by McLean et al. by including a processor which transmits dispensing transaction information to the cloud-based database, as disclosed by Daya et al., for the purpose of providing a cloud-based database to store information (see paragraph [0350]).
Claims 4-5, 18-19, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean et al. (USPGPUB 2014/0278510) in view of Daya et al. (USPGPUB 2012/0101630) as applied to claims 1-3, 11-12, 15-17, and 24-27  above, and further in view of Guldan (USPGPUB 2017/0156985).
	Regarding claim 4, McLean et al. in view of Daya et al. disclose the programmable medication dispenser of claim 1. Furthermore, McLean et al. disclose a dispenser wherein the processor 
alerts the patient of an imminent dispensing event of the medication from one of the plurality of compartments according to the prescribed dosing schedule (see paragraph [0059]);
prompts the patient to submit biometric data to the biometric verification module to verify the identity of the patient (see paragraph [0059]);
determines whether the patient is authorized to use the programmable medication dispenser based on a biometric verification module result (see paragraph [0059]).
However, they do not disclose a processor wherein the processor:
detects a theft of the programmable medication dispenser when the biometric verification module result indicates the patient is unauthorized to use the programmable medication dispenser; and
transmits an alert indicating the theft of the programmable medication dispenser based on the detection to the cloud-based database and the remote operations center via the network-based control system.
Guldan discloses a processor wherein the processor:
detects a theft of the programmable medication dispenser when the biometric verification module result indicates the patient is unauthorized to use the programmable medication dispenser (see paragraph [0073]); and
transmits an alert indicating the theft of the programmable medication dispenser based on the detection to the database and the remote operations center via the network-based control system (see abstract and paragraph [0073]-[0074]).

 	Furthermore, Daya et al. disclose a cloud-based database (see paragraph [0350]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the dispenser disclosed by McLean et al. by including a cloud-based database, as disclosed by Daya et al., for the purpose of providing a cloud-based database to store information (see paragraph [0350]).
	Regarding claim 5, McLean et al. in view of Daya et al. disclose the programmable medication dispenser of claim 1. Furthermore, McLean et al. disclose a dispenser wherein the processor
alerts the patient of an imminent dispensing event of the medication from one of the plurality of compartments according to the prescribed dosing schedule (see paragraph [0059]);
prompts the patient to submit biometric data to the biometric verification module to verify the identity of the patient (see paragraph [0059]);
determines whether the patient is authorized to use the programmable medication dispenser based on a biometric verification module result (see paragraph [0059]).
However, they do not disclose a programmable medication dispenser further comprising a global positioning system module, wherein the processor
detects a theft of the programmable medication dispenser when the biometric verification module result indicates the patient is unauthorized to use the programmable medication dispenser;
transmits an alert indicating the theft of the programmable medication dispenser based on the detection to the cloud-based database and the remote operations center via the network-based control system;
activates the global positioning system module to determine a location of the programmable medication dispenser; and
executes one of a retrieval process and a deactivation process based on the determined location of the programmable medication dispenser.
 	Guldan discloses a programmable medication dispenser further comprising a global positioning system module, wherein the processor
detects a theft of the programmable medication dispenser when the biometric verification module result indicates the patient is unauthorized to use the programmable medication dispenser (see paragraph [0073]);
transmits an alert indicating the theft of the programmable medication dispenser based on the detection to the database and the remote operations center via the network-based control system (see abstract and paragraphs [0073]-[0074]);
activates the global positioning system module to determine a location of the programmable medication dispenser (see abstract and paragraphs [0073]-[0074]); and
executes one of a retrieval process and a deactivation process based on the determined location of the programmable medication dispenser (see paragraphs [0011] and [0073]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the dispenser disclosed by McLean et al. by including the above noted components, as disclosed by Guldan, for the purpose of providing gps tracking to report theft and tampering (see abstract).
	Furthermore, Daya et al. disclose a cloud-based database (see paragraph [0350]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the dispenser disclosed by McLean et al. by including a cloud-based database, as disclosed by Daya et al., for the purpose of providing a cloud-based database to store information (see paragraph [0350]).
	Regarding claim 18, McLean et al. in view of Daya et al. disclose the method of claim 15. Furthermore, McLean et al. disclose a method further comprising
alerting, by the processor, the patient of an imminent dispensing event of the medication, according to the prescribed dosing schedule, from one of the plurality of compartments of the receptacle of the programmable medication dispenser for storing the medication (see paragraph [0059]);
prompting, by the processor, the patient to submit biometric data to the biometric verification module of the programmable medication dispenser to verify the identity of the patient (see paragraph [0059]);
determining, by the processor, whether the patient is authorized to use the programmable medication dispenser based on a biometric verification module result (see paragraph [0059]).
However, they do not disclose a method further comprising:
detecting, by the processor, a theft of the programmable medication dispenser when the biometric verification module result indicates the patient is unauthorized to use the programmable medication dispenser; and
transmitting, by the processor, an alert indicating the theft of the programmable medication dispenser based on the detected theft to the cloud-based database and the remote operations center via the network-based control system.
Guldan discloses a method further comprising:
detecting, by the processor, a theft of the programmable medication dispenser when the biometric verification module result indicates the patient is unauthorized to use the programmable medication dispenser (see paragraph [0073]); and
transmitting, by the processor, an alert indicating the theft of the programmable medication dispenser based on the detected theft to the database and the remote operations center via the network-based control system (see abstract and paragraph [0073]-[0074]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by McLean et al. by including the above noted steps, as disclosed by Guldan, for the purpose of providing gps tracking to report theft and tampering (see abstract).

	Regarding claim 19, McLean et al. in view of Daya et al. disclose the method of claim 15. Furthermore, McLean et al. disclose a method further comprising
alerting, by the processor, the patient of an imminent dispensing event of the medication, according to the prescribed dosing schedule, from one of the plurality of compartments of the receptacle of the programmable medication dispenser for storing the medication (see paragraph [0059]);
prompting, by the processor, the patient to submit biometric data to the biometric verification module of the programmable medication dispenser to verify the identity of the patient (see paragraph [0059]);
determining, by the processor, whether the patient is authorized to use the programmable medication dispenser based on a biometric verification module result (see paragraph [0059]).
However, they do not disclose a method further comprising:
detecting, by the processor, a theft of the programmable medication dispenser when the biometric verification module result indicates the patient is unauthorized to use the programmable medication dispenser;
transmitting, by the processor, an alert indicating the theft of the programmable medication dispenser based on the detected theft to the cloud-based database and the remote operations center via the network-based control system;
activating, by the processor, a global positioning system module of the programmable medication dispenser to determine a location of the programmable medication dispenser; and
executing, by the processor, one of a retrieval process and a deactivation process based on the determined location of the programmable medication dispenser.
Guldan discloses a method further comprising:
detecting, by the processor, a theft of the programmable medication dispenser when the biometric verification module result indicates the patient is unauthorized to use the programmable medication dispenser (see paragraph [0073]); and
transmitting, by the processor, an alert indicating the theft of the programmable medication dispenser based on the detected theft to the database and the remote operations center via the network-based control system (see abstract and paragraph [0073]-[0074]);
activating, by the processor, a global positioning system module of the programmable medication dispenser to determine a location of the programmable medication dispenser (see abstract and paragraphs [0073]-[0074]); and
executing, by the processor, one of a retrieval process and a deactivation process based on the determined location of the programmable medication dispenser (see paragraphs [0011] and [0073]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by McLean et al. by including the above noted steps, as disclosed by Guldan, for the purpose of providing gps tracking to report theft and tampering (see abstract).
	Furthermore, Daya et al. disclose a cloud-based database (see paragraph [0350]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by McLean et al. by including a cloud-based database, as disclosed by Daya et al., for the purpose of providing a cloud-based database to store information (see paragraph [0350]).
	Regarding claim 28, McLean et al. in view of Daya et al. disclose the system of claim 24. Furthermore, McLean et al. disclose a system wherein the processor 
alerts the patient of an imminent dispensing event of the medication from one of the plurality of compartments according to the prescribed dosing schedule (see paragraph [0059]);
prompts the patient to submit biometric data to the biometric verification module to verify the identity of the patient (see paragraph [0059]);
determines whether the patient is authorized to use the programmable medication dispenser based on a biometric verification module result (see paragraph [0059]).
However, they do not disclose a processor wherein the processor:
detects a theft of the programmable medication dispenser when the biometric verification module result indicates the patient is unauthorized to use the programmable medication dispenser; and
transmits an alert indicating the theft of the programmable medication dispenser based on the detected theft to the cloud-based database and the remote operations center via the network-based control system.
Guldan discloses a processor wherein the processor:
detects a theft of the programmable medication dispenser when the biometric verification module result indicates the patient is unauthorized to use the programmable medication dispenser (see paragraph [0073]); and
transmits an alert indicating the theft of the programmable medication dispenser based on the detected theft to the database and the remote operations center via the network-based control system (see abstract and paragraph [0073]-[0074]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by McLean et al. by including the above noted components, as disclosed by Guldan, for the purpose of providing gps tracking to report theft and tampering (see abstract).
 	Furthermore, Daya et al. disclose a cloud-based database (see paragraph [0350]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by McLean et al. by including a cloud-based database, as disclosed by Daya et al., for the purpose of providing a cloud-based database to store information (see paragraph [0350]).

alerts the patient of an imminent dispensing event of the medication from one of the plurality of compartments according to the prescribed dosing schedule (see paragraph [0059]);
prompts the patient to submit biometric data to the biometric verification module to verify the identity of the patient (see paragraph [0059]);
determines whether the patient is authorized to use the programmable medication dispenser based on a biometric verification module result (see paragraph [0059]).
However, they do not disclose a system further comprising a global positioning system module, wherein the processor
detects a theft of the programmable medication dispenser when the biometric verification module result indicates the patient is unauthorized to use the programmable medication dispenser;
transmits an alert indicating the theft of the programmable medication dispenser based on the detection to the cloud-based database and the remote operations center via the network-based control system;
activates the global positioning system module to determine a location of the programmable medication dispenser; and
executes one of a retrieval process and a deactivation process based on the determined location of the programmable medication dispenser.

detects a theft of the programmable medication dispenser when the biometric verification module result indicates the patient is unauthorized to use the programmable medication dispenser (see paragraph [0073]);
transmits an alert indicating the theft of the programmable medication dispenser based on the detected theft to the database and the remote operations center via the network-based control system (see abstract and paragraphs [0073]-[0074]);
activates the global positioning system module to determine a location of the programmable medication dispenser (see abstract and paragraphs [0073]-[0074]); and
executes one of a retrieval process and a deactivation process based on the determined location of the programmable medication dispenser (see paragraphs [0011] and [0073]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by McLean et al. by including the above noted components, as disclosed by Guldan, for the purpose of providing gps tracking to report theft and tampering (see abstract).
	Furthermore, Daya et al. disclose a cloud-based database (see paragraph [0350]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by McLean et al. by including a cloud-based database, as disclosed by Daya et al., for the purpose of providing a cloud-based database to store information (see paragraph [0350]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean et al. (USPGPUB 2014/0278510) in view of Daya et al. (USPGPUB 2012/0101630) as applied to claims 1-3, 11-12, 15-17, and 24-27  above, and further in view of MEYER et al. (USPGPUB 2013/0261791).
	Regarding claim 13, McLean et al. in view of Daya et al. disclose the programmable medication dispenser of claim 1. However, they do not disclose a dispenser further comprising a receptacle magazine configured to store a plurality of receptacles having respective compartments for storing the medication. MEYER et al. disclose a dispenser further comprising a receptacle magazine configured to store a plurality of receptacles having respective compartments for storing the medication (see Figures 1 and 9). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the dispenser disclosed by McLean et al. by including a dispenser further comprising a receptacle magazine configured to store a plurality of receptacles having respective compartments for storing the medication, as disclosed by MEYER et al., for the purpose of providing an automated dispensing unit with a storage cavity for receptacles in healthcare facility (see paragraph [0001]-[0002]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean et al. (USPGPUB 2014/0278510) in view of Daya et al. (USPGPUB 2012/0101630) as applied to claims 1-3, 11-12, 15-17, and 24-27  above, and further in view of Bojarski et al. (USPGPUB 2013/0085766).
	Regarding claim 14, McLean et al. in view of Daya et al. disclose the programmable medication dispenser of claim 1. However, they do not disclose a .

Allowable Subject Matter
Claims 6-10, 20-23, 30-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



M.K.C.
1/13/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651